Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received May 21st, 2021.  Claims 1, 6, 9, 14, 17, 22, 25, 30, 38, 40, 42, and 44 have been amended. Claims 5, 8, 13, 16, 21, 24, 29, and 32 have been canceled.  Claims 1-4, 6, 7, 9-12, 14, 15, 17-20, 22, 23, 25-28, 30, 31, and 33-44 have been entered and are presented for examination.
Application 14/533,893 claims benefit of 62/000,443 (05/19/2014).
Response to Arguments
	Respectfully, Ahmadi discloses the client device detects an IDC interference condition and informs the eNB wherein the eNB to stops UL and DL data and control transmission to/from the UE (paragraphs 0095, 0117 and 0119).
Li et al. discloses interference suppression includes reassigning resource blocks assigned to the interfering UE to other UEs (paragraphs 0025 and 0037).
Holma et al. discloses an S-PDCCH wherein existing resource allocation methods may be applied to allocated S-PDCCH resources to the low latency UEs and the low latency UEs can receive both the PDCCH and the S-PDCCH (paragraphs 0049-0050).  The UE has capability to receive both PDCCH and S-PDCCH and S-PDSCH during the same OFDMA symbol (paragraph 0050).
At least these references combined can show reallocation of a resource scheduled to be used by a legacy device reallocated to a low latency device using an S-PDCCH and communicating with the low latency device using the reallocated resource.  The motivation is to not waste resources which is readily apparent from each of these references. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 9-13, 17-21, 25-29, 6-7, 14-15, 22-23, 30-31, 38, 40, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. US 2011/0116465 in view of Ahmadi (US 2013/0303214) in view of Holma et al. (US 2014/0226607) in view of Li et al. (US 2014/0044095).
Regarding claim 1, 9, 17, 25,  Miki et al. discloses a method of wireless communication (see Figure 6 and paragraph 0061 [Uplink Signal]), comprising: communicating with a first wireless device utilizing scheduled resources comprising a first transmission time interval (TTI) on a data channel (see Figure 6 [Multiple channels for respective UEs with a first TTI/Subframe]); receiving information on a first control channel transmitted from the wireless device during the first TTI (paragraph 0061 [If no resource block is assigned to transmit the data channel, L1/L2 control channels (#0, #1, #2, #3) transmitted by a user to a base station apparatus are transmitted in the first and second control bands; i.e., control information is transmitted on the PUCCH to the base station]).  
Miki et al. does not explicitly disclose suspending the communicating with the wireless device during the first TTI and interference information associated with interference experienced by the first wireless device.  
However, Ahmadi discloses such features (paragraphs 0095, 0117 and 0119  [the client device detects an IDC interference condition; the UE sends an UL control message to the serving eNB to inform the eNB that the UE is experiencing an IDC interference condition; the message includes an IDC trigger message and measurements; the message causes the eNB to stop UL and DL data and control transmission to/from the UE]).
 Ahmadi shows it is a known feature in the art for a UE to detect interference and inform the serving BS/eNB which allows the BS/eNB to provide measures to mitigate the IDC condition.  Such a feature would only require ordinary skill of one in the art.
(paragraph 0119).  
The references as applied above do not explicitly disclose the information which comprises interference information associated with the first wireless device; and responsive to the information transmitting a grant on a second control channel for at least one other wireless device, and communicating with the at least one other wireless device utilizing at least a portion of the scheduled resources within the first TTI for the first wireless device.  
However, Holma et al. discloses an S-PDCCH wherein existing resource allocation methods may be applied to allocated S-PDCCH resources to the low latency UEs and the low latency UEs can receive both the PDCCH and the S-PDCCH (paragraphs 0049-0050).  This suggests a low latency UE can receive a grant in the S-PDCCH and use a resource in the shared channel to communicate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a resource disclose by Ahmadi could be reallocated to a low latency device using the S-PDCCH and shared channel resource. 
The references as combined above do not explicitly disclose reallocating the resource.
However, Li et al. discloses such a feature (paragraphs 0025 and 0037 [CQI sent using PUCCH; interference suppression includes reassigning resource blocks assigned to the interfering UE to other UEs; Maki discloses sending grants using PDCCH, therefore, inherent Li uses the same technique to reassign resources]).

It would have been obvious to one of ordinary skill in the art to at the time the invention was filed to implement the method of Li et al. into the system of the references as applied above.  The method of Li et al. can be implemented by enabling the base station to reassign resources to different UEs.  The motivation for this is to suppress the interference caused by a UE.
Regarding claim 2, 10, 18, 26, Miki et al. further discloses wherein the information received on the first control channel utilizes a second TTI (see Figure 6 [first and second control bands]), shorter in duration than the first TTI (see Figure 6 [the control band TTI is shorter than the data channel TTI]); and configured to overlap a portion of the first TTI (see Figure 6 [the control TTI overlaps with the data TTIs]).
Regarding claim 3, 11, 19, 27, Miki et al. further discloses wherein the control channel is separated in frequency from the data channel (see Figure 6 [the data channels and control channels are separated in frequency but not time]).
Regarding claim 4, 12, 20, 28, the references as applied above disclose all the recited subject matter in claim 1, 9, 17, 25.  However, Li et al.  further discloses wherein the information comprises at least one of a channel quality indicator (CQI), persistency information relating to the interference, a frequency of the interference, a power of the interference, or spatial information corresponding to the interference (paragraph 0037 [CQI PUCCH]).
Li et al. show it is a known feature in the art to send a CQI using a PUCCH and reassigning scheduled resources from one UE to another UE based on interference wherein such a feature would only require ordinary skill in the art.

Regarding claim 6, 14, 22, 30, Miki et al. discloses a method of wireless communication (see Figure 6 and paragraph 0061 [Uplink Signal]), comprising: communicating with a wireless  network node utilizing scheduled resources comprising a first transmission time interval (TTI) on a data channel (see Figure 6 [Multiple channels for respective UEs with a first TTI/Subframe]); the information transmitted utilizing a second TTI, shorter in duration than the first TTI (see Figure 6 [the control band TTI is shorter than the data channel TTI]).  
Miki et al. does not explicitly disclose detecting interference that interferes with the communicating with the wireless device and suspending the communicating with the wireless device.  
However, Ahmadi discloses such features (paragraphs 0095, 0117 and 0119  [the client device detects an IDC interference condition; the UE sends an UL control message to the serving eNB to inform the eNB that the UE is experiencing an IDC interference condition; the message includes an IDC trigger message and measurements; the message causes the eNB to stop UL and DL data and control transmission to/from the UE]).
 Ahmadi shows it is a known feature in the art for a UE to detect interference and inform the serving BS/eNB which allows the BS/eNB to provide measures to mitigate the IDC condition.  Such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the method of Ahmadi into the system of Miki et al.  The method of Ahmadi can be implemented by enabling the UE to detect interference and send the BS/eNB an indication that it is experiencing interference via the control channel. The motivation for this is to enable the BS/eNB to (paragraph 0119).  
The references as applied above do not explicitly disclose the information which comprises interference information associated with the first wireless device; and responsive to the information transmitting a grant on a second control channel for at least one other wireless device, and communicating with the at least one other wireless device utilizing at least a portion of the scheduled resources within the first TTI for the first wireless device.  
However, Holma et al. discloses an S-PDCCH wherein existing resource allocation methods may be applied to allocated S-PDCCH resources to the low latency UEs and the low latency UEs can receive both the PDCCH and the S-PDCCH (paragraphs 0049-0050).  This suggests a low latency UE can receive a grant in the S-PDCCH and use a resource in the shared channel to communicate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a resource disclose by Ahmadi could be reallocated to a low latency device using the S-PDCCH and shared channel resource. 
The references as combined above do not explicitly disclose reallocating the resource.
However, Li et al. discloses such a feature (paragraphs 0025 and 0037 [CQI sent using PUCCH; interference suppression includes reassigning resource blocks assigned to the interfering UE to other UEs; Maki discloses sending grants using PDCCH, therefore, inherent Li uses the same technique to reassign resources]).
Li et al. show it is a known feature in the art to send a CQI using a PUCCH and reassigning scheduled resources from one UE to another UE based on interference wherein such a feature would only require ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to at the time the invention was filed to implement the method of Li et al. into the system of the references as applied above.  The 
Regarding claim 7, 15, 23, 31, the references as applied above disclose all the recited subject matter in claim 6, 14, 22, 30.  However, Ahmadi further discloses wherein the information comprises at least one of a channel quality indicator (CQI), persistency information relating to the interference, a frequency of the interference, a power of the interference, or spatial information corresponding to the interference (paragraph 0095 [persistency information relating to the interference; the client device will wait a predetermined time before reporting such as to permit an opportunity to determine if the condition was merely transient or spurious]).
Ahmadi shows it is a known feature in the art to receive an IDC interference condition indicator from a UE wherein the DC interference condition indicator enables the eNB to determine if an interference condition exists and allows the eNB to stop communication with the UE until the interference condition is resolved.  Such a feature would only require ordinary skill of one in the art and would yield predictable results.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the method described by Ahmadi into the system of Miki et al. The method of Ahmadi can be implemented by enabling the UE to send DC interference condition indicator on the UL control channel that would enable the BS/eNB to mitigate the interference condition by stopping transmission to and from the UE.  The motivation for this is to mitigate the inference condition until the condition can be resolved as disclosed by Ahmadi (paragraph 0119).
Regarding claims 38, 40, 42, 44, the references as applied above disclose all the recited subject matter in claims 6, 14, 22, 30.  However, Ahmadi et al. further discloses interference information comprises an indication that an amount of interference experienced by the first wireless device increased by at least a predetermined amount (paragraph 0095 [persistency information relating to the interference; the client device will wait a predetermined time before reporting such as to permit an opportunity to determine if the condition was merely transient or spurious]).
Ahmadi shows it is a known feature in the art to receive an IDC interference condition indicator from a UE wherein the DC interference condition indicator enables the eNB to determine if an interference condition exists and allows the eNB to stop communication with the UE until the interference condition is resolved.  Such a feature would only require ordinary skill of one in the art and would yield predictable results.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the method described by Ahmadi into the system of Miki et al. The method of Ahmadi can be implemented by enabling the UE to send DC interference condition indicator on the UL control channel that would enable the BS/eNB to mitigate the interference condition by stopping transmission to and from the UE.  The motivation for this is to mitigate the inference condition until the condition can be resolved as disclosed by Ahmadi (paragraph 0119).

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. US 2011/0116465 in view of Ahmadi (US 2013/0303214) in view of Li et al. (US 2014/0044095) as applied to claims 1, 9, 17, and 25 above, and further in view of Baker et al. (US 2013/0229940)
Regarding claims 33-36, the references as applied above disclose all the recited subject matter in claims 1, 9, 17, and 25, but do not explicitly disclose interference information comprises an indication that an amount of interference experienced by the first wireless device increased by at least a predetermined amount.  However, Baker et al. further discloses such a feature (paragraph 0053 [PeNB can adjust the MCS to reduce the code rate or modulation order in subframes where high interference is experienced; more robust; based on CQI]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the method described by Baker into the system of the references as applied above. The method of Baker can be implemented by enabling the UE to send CQI information on the UL control channel that would enable the BS/eNB to mitigate the interference condition modifying the MCS.  The motivation for this is to mitigate the inference condition until the condition can be resolved.

Allowable Subject Matter
Claims 37, 39, 41, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465